NO. 07-07-0442-CR

                             IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                   MARCH 10, 2008
                           ______________________________

                        MARK EDWARD HENDERSON, APPELLANT

                                            V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

              FROM THE COUNTY COURT OF HUTCHINSON COUNTY;

                  NO. 34,675; HONORABLE FAYE BLANKS, JUDGE
                       _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              PERMANENT ABATEMENT


       Appellant was convicted of deadly conduct and assessed punishment at two years

probation. After a revocation hearing, appellant was sentenced to 180 days in the county

jail and a fine of $1500. Appellant perfected an appeal, but a mandate has not yet been

issued by this court.


       Appellant’s counsel has filed a Motion for Permanent Abatement of Appeal

indicating that appellant is now deceased. The death of the appellant during the pendency

of his criminal appeal deprives this court of jurisdiction. Freeman v. State, 11 S.W.3d 240
(Tex.Crim.App. 2000); Ryan v. State, 891 S.W.2d 275 (Tex.Crim.App. 1994); Tex. R. App.

P. 7.1(a)(2). The proper action is abatement of the appeal. See Tex. R. App. P. 7.1(a)(2).


      Accordingly, appellant’s counsel’s motion is granted and this appeal is permanently

abated.




                                         Mackey K. Hancock
                                             Justice


Do not publish.




                                            2